Citation Nr: 1130131	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from November 30, 2007 to June 22, 2009, and from September 1, 2009 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned a 30 percent evaluation.  A temporary 100 percent evaluation from June 23, 2009 to August 31, 2009 was granted in an August 2009 rating decision based on a period of inpatient treatment for PTSD.  The 30 percent rating was continued as of September 1, 2009. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the time periods at issue, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency due to moderate symptoms including irritability, nightmares, social avoidance, anxiety, and intrusive thoughts. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

This appeal arises from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Here, prior to the initial rating decision in this matter, letters sent to the Veteran in February 2008 and August 2008 satisfied all notice requirements under the VCAA, including notice of what is required to establish the degree of disability and VA's and the Veteran's respective responsibilities for obtaining evidence in support of his claim.  Thus, the Board concludes that the duty to notify has been satisfied.  Moreover, because the Veteran's underlying claim for PTSD has been granted, proper notice under the VCAA is no longer required because the purpose that such notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  While the Veteran receives Social Security benefits, these are based on his age rather than a disability.  Thus, there is no need to request the Veteran's Social Security Administration (SSA) records as they would not be relevant to the present claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that VA is not required to request SSA and other federal records unless there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits).  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA PTSD examination was performed in September 2008.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and considered the Veteran's pertinent medical history, examined the Veteran, and described the Veteran's PTSD and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not argued that there has been a material change in the severity of his PTSD since he was last examined in September 2008.  See 38 C.F.R. § 3.327(a).  Although the Veteran chose to participate for a short period in a more intensive treatment program for PTSD as an inpatient at a residential facility from June 2009 to August 2009, the probative evidence of record does not show an overall chronic worsening of his PTSD, as discussed in more detail below.  Indeed, as will be discussed below, since December 2007 the Veteran's PTSD has almost consistently been assigned Global Assessment of Functioning (GAF) scores of 55 or higher both before and after his period of inpatient treatment, which indicates that his disability has remained stable since he was last examined.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Moreover, as will be discussed below, although the Veteran reported PTSD symptoms that were "worse than usual" in a January 2011 VA treatment record, the Veteran's PTSD symptoms have been shown to be milder since February 2011.  Thus, the Board does not find that the January 2011 VA treatment record shows an actual worsening of disability, and indeed the subsequent VA treatment records suggest that any current VA examination would likely reflect a milder level of disability than that reflected in the September 2008 VA examination report.  Finally, the Board finds that the Veteran's VA treatment records since September 2008, which include numerous individual and group counseling sessions, adequately document the current state of the Veteran's PTSD for the purpose of making a decision on this claim.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for his service-connected PTSD.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's GAF scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

In his November 2008 notice of disagreement (NOD), the Veteran stated that he believed his PTSD warrants a 70 percent rating as he suffered from deficiencies in most areas including judgment, thinking, and memory.  He stated that he had depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  For the following reasons, the Board finds that the evidence of record shows a level of disability that most closely approximates the current 30 percent rating. 

The Veteran's VA treatment records show that he has regularly attended group and individual therapy sessions to treat his PTSD since 2007.  VA treatment records dated from September 2007 to November 2007 reflect GAF scores of 45.  The Veteran's VA treatment records from December 2007 to November 2008 almost consistently reflect GAF scores of 55 or higher.  The only exceptions are a few VA treatment records dated in May 2008 and June 2008 reflecting GAF scores ranging from 45 to 50.  These records do not indicate the reason for the lowering of the Veteran's GAF scores at this time.

An October 2007 VA treatment record reflects that the Veteran had symptoms of excessive worry, "mind going blank," and sleep disturbance.  A January 2008 VA treatment record likewise reflects that the Veteran suffered from a high level of anxiety.  

A July 2008 VA treatment record reflects that the Veteran reported some degree of forgetfulness, although it was not considered to be significant. 

The September 2008 VA examination report reflects that the Veteran had not worked since a recent release from a long period of incarceration.  He received Social Security benefits based on his age.  The Veteran lived alone in an apartment and kept house for himself, including shopping for groceries and cooking meals at home.  He left the house mainly to attend church, go to recovery meetings, and do shopping.  He also went to the home of a lay minister he had befriended to do yard work for him.  The Veteran mostly socialized with members of his recovery group, but did not go out to coffee or meals with them.  The Veteran also occasionally saw his sister.  In terms of his symptoms, the Veteran stated that he was a "worrier," and that he was not able to push worries out of his mind very easily.  The examiner observed that this could be characterized as "semi-obsessive worry."  The Veteran slept about five to six hours per night.  He reported having nightmares about twice a month which dealt with traumatic experiences the Veteran had while serving in Korea.  During the day the Veteran's thoughts about his traumatic experiences in Korea were infrequent.  He was bothered by images on television of amputees returning from Iraq and this brought up memories of a friend who was killed while serving with the Veteran in Korea.  With regard to his temper, the Veteran stated that he had poor frustration tolerance and some impatience.  For example, he had "blown up" and verbally lashed out at his parole officer.  He denied ever threatening anyone.  The Veteran also reported being "jumpy" and easily startled.  However, he denied being bothered by crowds or uncomfortable when he went to church.  

On examination, the Veteran appeared to have mild but not extreme anxiety.  There was no indication of a thought disorder.  However, the Veteran did appear to "worry about anything and everything in a semi-obsessive fashion."  The Veteran's memory and concentration were adequate for the purposes of the interview.  The Veteran's sleep disturbance was found to be moderate.  The examiner found that the Veteran would have occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but generally would have satisfactory functioning with regard to routine behavior, self-care, and conversation.  The examiner noted in this regard that if the Veteran were placed in a situation where he had to work in close quarters with others, or produce work in a timely manner at a competitive pace, it was likely that his capabilities would be interfered with to some extent on a transitory basis.  The examiner did not find that the Veteran was unemployable solely due to his PTSD.  Rather, the examiner felt that the Veteran could work if the proper placement was found.  The Veteran was diagnosed with PTSD, which was assigned a GAF score of 54. 

A September 2008 VA treatment record reflects that the Veteran was becoming much more agitated with his neighbors recently due to the fact that they played loud music.  He reported anger reactions related to stress.  His symptoms included irritable mood and social avoidance. 

A November 2008 VA treatment record reflects that the Veteran had increased problems with anger outbursts, which were primarily directed at his probation officer.  This record also reflects that the Veteran had taken up a hobby of working on cars at a local body shop.  

In his November 2008 NOD, the Veteran stated that he suffered from severe short- and long-term memory problems, and that he had major difficulty understanding complex commands.  In this regard, the Veteran stated that although he did not work, he had purchased a car and spent a lot of time at a local body shop to work on his car.  He related that he had "problems" with the owner.  He also stated that he had difficulties with his neighbors in the apartment next to his as they played loud music.  He stated that he once woke up on the floor trying to find his "machine gun" to return fire.  

VA treatment records dated in January 2009 reflect that the Veteran had recently experienced difficulties with speech and expressing thoughts.  Specifically, the Veteran had suffered an onset of right-sided weakness and slurred speech three weeks earlier.  However, his symptoms had resolved.  It was found that the Veteran had suffered a transient ischemic attack (TIA).  The Board here notes that an April 2010 VA treatment record reflects that a CAT scan showed a history of a recent stroke.

A February 2009 VA psychiatric treatment record reflects that the Veteran did not appear to be doing well due to ongoing health problems.  It was noted that the Veteran's primary care provider believed he likely had suffered a stroke.

A March 2009 VA treatment record reflects that the Veteran was more alert and that his mood was less depressed and anxious.  

In a June 2009 VA treatment record, the Veteran reported depression and increased problems with PTSD symptoms, including nightmares and intrusive thoughts.  He stated that he would like to seek admission to the VA PTSD domiciliary program.  A GAF score of 55 was assigned in this record. 

The Veteran entered the domiciliary program in June 2009.  The June 2009 intake record reflects that the Veteran was pleasant and cooperative throughout the interview.  His PTSD was assigned a GAF score of 40 without explanation.  Shortly before his discharge in August 2009, it was noted that the Veteran had a history of a stroke which impaired his capacity for comprehension.  However, the Veteran felt that the material provided during the program was "sinking in," and stated that he found himself reacting to anger in a less volatile fashion.  

Shortly after the Veteran's discharge from the residential program, an August 2009 VA treatment record reflects that the Veteran reported feeling better in general with regard to his mental health and less bothered by overt PTSD symptoms.  He was assigned a GAF score of 55.  

Another August 2009 VA treatment record reflects that the Veteran was suffering a cognitive decline due to age and a history of a stroke.  

A March 2010 VA treatment reflects that the Veteran admitted to feelings of irritability and periodic depression, but denied active PTSD symptoms interfering with his functioning.  It was noted that the Veteran might have a mild cognitive impairment as he demonstrated some impulsivity, word finding problems, and forgetfulness. 

Another March 2010 VA treatment record reflects that the Veteran's treating psychiatrist stated that until about a year earlier the Veteran had been active and animated.  However, within the last year he had undergone a "rapid decline" physically and cognitively.

A July 2010 VA treatment record reflects that the Veteran was very fatigued but remained active at recovery meetings.  Otherwise, he was socially isolated.  It was noted that health problems had "slowed him down."  The Veteran mostly stayed at his apartment, whereas before he had been more active restoring and working on old vehicles.  The Veteran also reported increased irritability with his probation officer.  He was assigned a GAF score of 55. 

A January 2011 VA treatment record reflects that the Veteran reported symptoms of PTSD which were worse than usual.  These included disturbing dreams of stressful military experiences.  The Veteran also stated that his neighbors played loud music and it sounded like mortars going off.  He reported that he woke up to the music and was on the floor with a machine gun in his hands.  This account appears to be the same as the one related in the Veteran's November 2008 NOD. 

A February 2011 VA treatment record reflects that the Veteran had stable mental health with transitory PTSD symptoms manifesting as nightmares.  However, the nightmares did not appear to stay with the Veteran for long and he was able to return to sleep without ruminating on them during daytime hours.  The Veteran's recovery meetings remained his most significant source of socialization.  A GAF score of 55 was assigned. 

A March 2011 VA treatment record reflects that the Veteran reported some alleviation of his PTSD symptoms.  He was assigned a GAF score of 64.  

In carefully reviewing the evidence of record, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 30 percent rating.  In this regard, the Veteran's PTSD has generally been manifested by irritability and anger outbursts, nightmares, startle response, anxiety, intrusive thoughts, and social avoidance.  These symptoms were noted in the September 2008 VA examination report, including a tendency to "semi-obsessive" worry.  The examiner found that they resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily.  In this regard, the examiner noted that the Veteran would function better in work environments that did not involve being in close quarters with others or having to meet deadlines at a competitive pace.  This degree of impairment most closely accords with a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  Indeed, the September 2008 VA examination report and VA treatment records generally reflect the exact symptoms and functional impairment set forth in the criteria for a 30 percent rating.  Specifically, symptoms associated with a 30 percent rating include depressed mood, anxiety, chronic sleep impairment, and mild memory loss, all symptoms reported by the Veteran at the September 2008 VA examination.  Id.  The functional impairment associated with a 30 percent rating is an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but otherwise functioning satisfactorily.  The degree of impairment described in the September 2008 VA examination matches these criteria.  Thus, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 30 percent rating. 

The preponderance of the evidence weighs against a finding that the criteria for a higher rating are met.  The Veteran has not been shown to have total occupational impairment due to his PTSD symptoms to warrant a 100 percent rating.  Rather, the September 2008 VA examination report states that the Veteran could still work despite his PTSD.  The Veteran himself has not argued that he is unable to work due to his PTSD symptoms alone.  The evidence of record indicates that the Veteran does not work due to his advanced age, as shown by the fact that the Veteran receives SSA benefits based on his age.  The Veteran has also not been shown to have any PTSD symptoms associated with a 100 percent rating, including gross impairment in thought processes or communication, persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living; disorientation to time or place, or memory loss for the names of his own relatives, own occupation, or own name.  While the Veteran has been shown to have some memory loss and cognitive impairment, this has been attributed to his advanced age and the fact that he had suffered a stroke rather than to his PTSD.  The Board does not find that the Veteran's anxiety, nightmares, angry behavior toward his parole officer, depression, or startle response are symptoms equivalent to those associated with a 100 percent rating.  Thus, in the absence of evidence showing total occupational impairment due to PTSD alone, a 100 percent rating is not warranted.  See id.

The Veteran's PTSD also does not meet the criteria for a 70 percent rating.  In this regard, there is no evidence showing that the Veteran has suffered from suicidal ideation, obsessional rituals which interfere with routine activities, or that his speech is intermittently illogical, obscure, or irrelevant due to his PTSD.  As discussed above, the Veteran did have some problems with his speech in late 2008 and early 2009 due to a stroke or transient ischemic attack but not due to his PTSD.  There is also no evidence that the Veteran suffers from near-continuous panic or depression affecting the ability to function independently, appropriately and effectively due to his PTSD.  Although the Veteran states that he has shouted at his parole officer, and VA treatment records dated in March 2010 show that the Veteran shouted and swore at treating providers and family members during a period of hospitalization, there is no evidence showing that the Veteran has exhibited periods of violence during the pendency of this claim.  Thus, the Veteran's angry outbursts do not amount to the level of impaired impulse control associated with a 70 percent evaluation.  There is also no evidence that the Veteran has had spatial disorientation or has neglected his personal appearance and hygiene due to his PTSD.  With regard to difficulty in adapting to stressful circumstances (including in a work or a worklike setting, and an inability to establish and maintain effective relationships), the evidence shows that the Veteran has regularly attended recovery meetings and regularly goes to church, and that, as long as his health has permitted, he has worked on cars at a local body shop.  Moreover, the examiner stated in the September 2008 VA examination report that the Veteran was able to work despite his PTSD, which only resulted in an occasional decrease in productivity.  This degree of functional impairment more closely approximates a 30 percent rating than a 70 percent rating.  See id.  Thus, the Board does not find that the Veteran's difficulty adapting to stress or interpersonal problems is severe enough to warrant a 70 percent rating.  In short, neither the Veteran's symptoms nor his resulting functional impairment meet the criteria for or approximate the impairment contemplated for a 70 percent rating. 

The Board acknowledges the Veteran's statement in his November 2008 NOD that he has deficiencies in most areas and that his PTSD should be assigned a 70 percent rating.  However, while the Veteran's statements are competent and credible with respect to his subjective complaints, his contention that his PTSD warrants a higher rating is outweighed by the competent and credible medical evidence reflecting the actual severity of his PTSD as shown in the VA treatment records and the September 2008 examination.  In this regard, the Board finds that the VA examiners and physicians who have treated and examined the Veteran have the medical training and knowledge necessary to administer appropriate tests and studies for evaluation purposes, and to make well-informed determinations grounded in their expertise as to the degree of impairment associated with the Veteran's disability.  The Veteran has not been shown to have such training or expertise.  Therefore, greater evidentiary weight is placed on the findings noted in the VA examination and treatment reports showing a lesser degree of disability that what the Veteran has asserted in his lay statements.

Finally, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 30 percent rating than a 50 percent rating.  While there is evidence in support of a finding that the Veteran has disturbances in motivation and mood and difficulty establishing and maintaining effective work and social relationships, his overall level of impairment most closely accords with a 30 percent rating, which compensates for anxiety, depression, and nightmares causing an occasional decrease in work efficiency.  The symptoms and functional impairment reflected in the September 2008 VA examination report match with those associated with a 30 percent rating.  In this regard, as noted above, the examiner found that the Veteran's PTSD caused an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that otherwise the Veteran was functioning satisfactorily.  This degree of impairment correlates with a 30 percent rating.  See id.  In order to meet the criteria for a 50 percent rating, the Veteran must have reduced reliability and productivity due to his PTSD.  See id.  The Veteran's PTSD has not been shown to cause such impairment.  The Board also notes that the Veteran generally has not been shown to have a flattened affect in his psychiatric evaluations, and does not have speech or thought impairment, memory problems, or cognitive difficulties due to his PTSD.  Rather, his memory and cognitive problems have been attributed to his advanced age and history of a stroke.  Thus, the Veteran's PTSD does not warrant a 50 percent rating.  See id. 

The Board has considered other evidence of record that could potentially support a higher rating.  The Veteran stated in the November 2008 NOD that loud music played by his neighbors sounded like mortars, and that he woke up on the floor on one occasion trying to find his machine gun.  However, this isolated event is not sufficient in and of itself to warrant a higher rating when the Veteran's overall level of disability as shown over a period of several years in the Veteran's VA treatment records and the VA examination report most closely approximates the criteria for a 30 percent rating, as discussed above.  There is no indication that the Veteran experienced an episode of this kind more than once and thus it does not appear to have interfered with the Veteran's functioning in any way.  Although he mentioned waking up "with a machine gun in his hands" in a January 2011 VA treatment record, this seems to be the same incident reported in the November 2008 NOD. 

The Veteran also underwent over a month of treatment at a residential facility for PTSD from June 2009 to August 2009 for which a temporary 100 percent rating was assigned, as discussed above.  However, records pertaining to this period do not show symptoms or impairment different or worse than what was described in the September 2008 VA examination report.  Although he was assigned a GAF score of 40, reflecting a severe level of disability, no rationale was given for this score apart from the hospitalization itself.  Thus, the Board finds that the GAF score of 40 carries very little evidentiary weight as the Veteran's VA treatment records have otherwise almost consistently reflected GAF scores of 55 or higher, indicating a much more moderate level of disability.  See DSM-IV.  The mere fact that the Veteran chose to seek more intensive care for his PTSD in a residential treatment facility, and that a GAF score of 40 was assigned at intake, is not enough to warrant a higher rating without evidence of symptoms or functional impairment showing a more severe level of disability than that reflected in the September 2008 VA examination.  Further, he was assigned a temporary total hospitalization rating for the period of impatient treatment.

The Board has also considered whether the Veteran's PTSD worsened since he was examined in September 2008.  As explained in the section above dealing with VA's duty to notify and assist the Veteran under the VCAA, the Board finds that a worsening of symptoms and functional impairment due to PTSD has not been shown.  Rather, as stated in the August 2009 and March 2010 VA treatment records, and as found by the Veteran's treating psychiatrist, the Veteran suffered a rapid physical and cognitive decline in 2009 due to age and a recent stroke.  The Veteran's psychiatrist did not find a worsening of PTSD symptoms.  Likewise, although the Veteran reported symptoms of PTSD which were "worse than usual" in the January 2011 VA treatment record, the symptoms described were essentially those which had been reported in earlier VA treatment records, and seemed to consist mostly of nightmares.  Indeed, less than one month later, the February 2011 VA treatment record reflects transitory PTSD symptoms manifesting as nightmares.  They did not appear to significantly affect the Veteran and he was again assigned a GAF score of 55, the same score his PTSD has almost consistently been assigned since 2007, with a few rare exceptions discussed above.  Thus, there is no indication that the Veteran's PTSD actually worsened in severity since the September 2008 VA examination.  Again in the March 2011 VA treatment record, it was noted that the Veteran had an alleviation of his PTSD symptoms.  His PTSD was assigned a GAF score of 64, reflecting a milder level of disability.  See DSM-IV.  Accordingly, in light of the February 2011 and March 2011 VA treatment records, the Board does not find that the January 2011 VA treatment record shows an actual worsening in the Veteran's disability.  

In sum, the Board finds that the level of disability described in the September 2008 VA examination report, which was based on a review of the Veteran's medical history and a thorough examination of the Veteran, is applicable to the entire period on appeal.  As discussed above, this degree of impairment most closely approximates a 30 percent rating.  Accordingly, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board acknowledges the Veteran's statement in his November 2008 NOD that he has deficiencies in most areas and that his PTSD should be assigned a 70 percent rating.  However, while the Veteran's statements are competent and credible with respect to his subjective complaints, his contention that his PTSD warrants a higher rating is outweighed by the competent and credible medical evidence reflecting the actual severity of his PTSD as shown in the VA treatment records and the September 2008 VA examination.  In this regard, the Board finds that the VA examiners and physicians who have treated and examined the Veteran have the medical training and knowledge necessary to administer appropriate tests and studies for evaluation purposes, and to make well-informed determinations grounded in their expertise as to the degree of impairment associated with the Veteran's disability.  The Veteran has not been shown to have such training or expertise.  Therefore, greater evidentiary weight is placed on the findings noted in the VA examination report showing a lesser degree of disability than what the Veteran has asserted in his lay statements.  

The Veteran has not stated and there is no evidence suggesting that the Veteran's PTSD, as opposed to other factors such as his age and physical health, has prevented him from working.  Thus, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised in connection with this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also 38 C.F.R. §§ 3.340, 4.16 (2010).  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria, as discussed above.  See id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there were other factors such as marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 30 percent for PTSD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied. 


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


